        Case 1:17-cv-01205-VSB-KNF Document 79 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                           5/12/2020
RICARDO CASTRO, et al.,                                   :
                                                          :
                                        Plaintiffs,       :
                                                          :             17-CV-1205 (VSB)
                      - against -                         :
                                                          :                 ORDER
                                                          :
AABC CONSTRUCTION, INC., et al.,                          :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

         On April 9, 2020 I entered an Opinion & Order denying Plaintiffs’ motion for summary

judgment. (Doc. 77.) Accordingly, it is hereby:

         ORDERED that, pursuant to Rule 6 of my Individual Rules & Practices in Civil Cases, a

joint pretrial order and motions in limine are due on or before October 5, 2020. Oppositions to

motions in limine, as well as proposed voir dire questions, proposed verdict sheets, and proposed

jury instructions are due on or before October 26, 2020. Two courtesy copies of all documents

shall be submitted to Chambers, and Microsoft Word versions of the proposed voir dire

questions and jury instructions must also be submitted by email to

BroderickNYSDChambers@nysd.uscourts.gov.

         IT IS FURTHER ORDERED that, no later than September 1, 2020, the parties shall file a

joint letter updating the court with proposed trial dates.

SO ORDERED.

Dated:            May 12, 2020
                  New York, New York
                                                              ____________________
                                                              Vernon S. Broderick
